Citation Nr: 1028270	
Decision Date: 07/29/10    Archive Date: 08/10/10

DOCKET NO.  06-06 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 10 percent disabling 
for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1972 to October 1978.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2005 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.

In his substantive appeal, dated February 2006, the Veteran 
requested a hearing at a local VA office before a member or 
members of the Board.  In a statement sent to the RO in June 
2010, the Veteran withdrew his request for a hearing.  
Accordingly, the hearing request is considered to have been 
withdrawn.  See 38 C.F.R. § 20.702 (2009).


FINDING OF FACT

The Veteran's service-connected tinnitus is assigned a 10 percent 
evaluation, the maximum evaluation authorized under Diagnostic 
Code 6260.


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular 
disability rating in excess of 10 percent for tinnitus.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic Code 
6260 (2009); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection for tinnitus was established in September 
1998, and the RO assigned a 10 percent disability rating pursuant 
to 38 C.F.R. § 4.87, Diagnostic Code (DC) 6260, effective April 
1, 1998.  In granting the 10 percent disability rating, the RO 
noted that, while service treatment records do not document any 
treatment for tinnitus, the Veteran reported having tinnitus at a 
July 1998 VA examination.

The Veteran is seeking entitlement to a disability rating higher 
than 10 percent for his service-connected tinnitus disability.  
Specifically, the Veteran contends that he should be awarded a 
separate 10 percent evaluation for each ear with tinnitus.  
However, 10 percent is the highest possible disability rating 
available under DC 6260, whether the disability is perceived as 
affecting one ear, both ears, or in the head.  See 38 C.F.R. § 
4.87, DC 6260, Note 2 (2009).  Indeed, DC 6260 was revised, 
effective June 23, 2003, to clarify existing VA practice that 
only a single 10 percent evaluation is assigned for tinnitus, 
whether the sound is perceived as being in one ear, both ears, or 
in the head.  Id.  

With regard to any argument that the Veteran's tinnitus 
disability warrants separate 10 percent disability ratings under 
pre-June 2003 regulations, the Board finds there is no basis to 
grant separate disability ratings for tinnitus under the law.  

In Smith v. Nicholson, 19 Vet. App. 63 (2005), the U. S. Court of 
Appeals for Veterans Claims (Court) reversed a Board decision 
that found that, under pre-June 2003 regulations, no more than a 
single 10-percent rating could be provided for tinnitus, whether 
perceived as bilateral or unilateral.  The Court held that pre-
1999 and pre-June 23, 2003, versions of DC 6260 required that VA 
assign dual 10-percent ratings for "bilateral" tinnitus where 
it was perceived as affecting both ears.

VA appealed the Court's decision in Smith to the United States 
Court of Appeals for the Federal Circuit (Federal Circuit), and 
the Secretary imposed a stay at the Board on the adjudication of 
tinnitus claims affected by Smith.  

The Federal Circuit reversed the Court's decision in Smith, and 
affirmed VA's long-standing interpretation of DC 6260 as 
authorizing only a single 10-percent rating for tinnitus, whether 
perceived as unilateral or bilateral.  Smith v. Nicholson, 451 
F.3d 1344 (Fed. Cir. 2006).  Citing U.S. Supreme Court precedent, 
the Federal Circuit explained that an agency's interpretation of 
its own regulations was entitled to substantial deference by the 
courts as long as that interpretation was not plainly erroneous 
or inconsistent with the regulations.  Id, slip op. at 9-10.  
Finding that there was a lack of evidence in the record 
suggesting that VA's interpretation of DC 6260 was plainly 
erroneous or inconsistent with the regulations, the Federal 
Circuit concluded that the Court erred in not deferring to VA's 
interpretation.

As a consequence of that holding, on July 10, 2006, the Secretary 
rescinded the stay that had been imposed on all claims affected 
by Smith, and directed the Board to resume adjudication of the 
previously stayed claims consistent with VA's longstanding 
interpretation that a single 10-percent disability rating is the 
maximum rating available under DC 6260, regardless of whether the 
tinnitus is perceived as unilateral or bilateral.  Therefore, the 
Board finds that DC 6260 precludes a disability rating higher 
than a single 10 percent rating for tinnitus.  

Based on the foregoing, the Board finds that a disability rating 
higher than 10 percent for service-connected tinnitus is not 
warranted.  Ten percent is the highest possible disability rating 
available under DC 6260 and there is no other basis on which to 
grant a higher disability rating.  

In this context, the Board has considered whether an 
extraschedular rating is warranted in this case.  However, the 
Board finds this case does not present an unusual disability 
picture so as to render impractical the application of the 
regular schedular standards.  In addition, there is no evidence 
that the Veteran's service-connected tinnitus has caused marked 
interference with employment or necessitated frequent 
hospitalization.  See Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995); Floyd v. Brown, 9 Vet. App. 94-96 (1996).

Therefore, based on the foregoing, the Board finds that a 
disability rating higher than 10 percent for service-connected 
tinnitus and the benefit-of-the-doubt doctrine are not for 
application.  As the disposition of this claim is based on the 
law, and not the facts of the case, the claim must be denied 
based on a lack of entitlement under the law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994). 

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

The VA General Counsel has held, however, that the notice and 
duty to assist provisions of the VCAA are inapplicable where 
undisputed facts render a claimant ineligible for the benefit 
claimed and where further factual development could not lead to 
an award.  VAOPGCPREC 5-2004 (June 23, 2004); VAOPGCPREC 2-2004 
(March 9, 2004).  As discussed above, a rating greater than 10 
percent for bilateral tinnitus, is not warranted as a matter of 
law. 

The Board finds and concludes that any error in this case is not 
prejudicial to the appellant because based on the undisputed 
facts, the benefit sought in this appeal could not have been 
awarded as a matter of law.  Therefore, the Board believes that a 
decision can be promulgated without prejudice to the appellant 
since the law is dispositive in this case.

ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


